Citation Nr: 0719249	
Decision Date: 06/26/07    Archive Date: 07/05/07	

DOCKET NO.  03-34 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) based on 
personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1981 to 
October 1981, from February 1991 to July 1991, and from 
September 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied entitlement to service 
connection for PTSD.  During the pendency of the appeal, the 
veteran moved to New Jersey and the Newark RO is the 
certifying RO.

Evidence of record reveals that service connection for PTSD 
had previously been denied by rating decision dated in July 
1999.  The current reopened claim was received in October 
2001.  The Board conducted an independent new and material 
analysis of the claim in accordance with case law.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, F.3d 1380 (Fed. 
Cir. 1996).  It then remanded the case in June 2006 for 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and 
to schedule the veteran for a hearing with a Veterans Law 
Judge.  

Accordingly, a letter was sent to her in August 2006 to 
satisfy the mandates of the Veterans Claims Assistance Act of 
2000 (VCAA).  Also, a hearing was accorded her before the 
undersigned Acting Veterans Law Judge in January 2007.

The Board herein finds that new and material evidence has 
been received to reopen the claim for service connection for 
claimed PTSD.  The Board finds, however, that additional 
development is warranted prior to further consideration of 
the issue on the merits.  Accordingly, in a REMAND after the 
decision below, the appeal is once again REMANDED to the RO 
by way of the Appeals Management Center in Washington, D.C. 
for further development.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied a claim for 
service connection for PTSD.  The veteran was notified of the 
decision by communication dated the same month and of her 
appellate rights.

2.  She did not appeal and that decision became final.

3.  Evidence received since the July 1999 decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the July 1999 rating decision 
with respect to the claim of service connection for PTSD is 
new and material; the claim for service connection therefore 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107 (West 2002), significantly changed the law prior 
to the dependency of this claim.  VA has issued regulations 
to implement the statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist a veteran with the claim.

Given the decision to reopen the claim, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice under the VCAA with respect to new 
and material evidence claims should describe what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial).

Nonetheless, a review of the record shows the veteran has 
been notified of the information and evidence needed to 
substantiate and complete a request to reopen a previously 
denied claim of entitlement to service connection for PTSD, 
including what part of the evidence she is to provide and 
what part VA would attempt to obtain for her in various 
communications dated in August 2006 and earlier.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The case was remanded by the Board in June 2006 in order to 
ensure compliance with the VCAA.  As a result, by order dated 
in August 2006, she was informed that the case had previously 
been denied because there had been no evidence of incurrence 
in or aggravation by her active service.  She was told that 
the evidence she submitted had to relate to that fact.  She 
was informed as to what was needed to constitute new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

A further review of the record reveals that she has been 
provided with notice of the five elements of a service 
connection claim as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The most recent communication from 
VA in August 2006 informed her how VA determined a disability 
rating and an effective date for the award of benefits once 
service connection has been granted.  

Pertinent Legal Criteria

Pursuant to the provisions of 38 U.S.C.A. § 5108, the 
Secretary of VA must reopen a finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself, or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must review all of the 
evidence which has been submitted by the appellant or 
otherwise been associated with claims folder since the last 
final decision in July 1999.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999) (holding that the presumption of credibility doctrine, 
as articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was 
not altered by the ruling in Hodge, supra, and continues to 
be a binding precedent).

Background and Analysis

At the time of the July 1999 decision, the record included 
the service medical records and post service VA medical 
records.  The service medical records are without reference 
to mention of a personal assault.  However, the records do 
reveal that the veteran was returned from Saudi Arabia to the 
United States initially for evaluation of right lower 
extremity pain.  She was air evacuated to the inpatient 
psychiatry service at the Walter Reed Army Medical Center 
because her pain was felt to be inconsistent with clinical 
findings and she was described as "emotionally friable, 
unreasonable, and combative with supervisors verbally."  

On presentation at the Medical Center, she stated that she 
was angry and humiliated at being admitted to the psychiatry 
service, but she denied any psychiatric symptoms or "recent 
stressors."  Following evaluation in April 1992, no 
psychiatric disorder was diagnosed.

VA medical records included a January 1997 report of mental 
status examination at which time it was indicated she had 
problems with anxiety that included panic attacks "and a 
nonpsychotic depressive episode which apparently began during 
her service in Kuwait.  There was little justification for 
the diagnosis of post-traumatic stress disorder."  

Reference was made to a rape attempt and the examiner stated 
that "although stressful, [it] does not appear to be 
overwhelming and no physical harm occurred.  The man stopped 
as soon as she threatened to tell a senior officer.  
Furthermore, the patient did not report any of the usual 
symptoms that are specific for post-traumatic stress 
disorder.  She does have symptoms of depression and anxiety 
which can be confused with post-traumatic stress disorder."  
Diagnoses were major depressive disorder and generalized 
anxiety disorder.

Since the 1999 rating decision, additional evidence has been 
submitted.  The evidence consists primarily of VA outpatient 
records.  The psychiatric diagnoses include PTSD.  In 
testimony at the hearing before the undersigned in January 
2007 and other communications of record, the veteran has 
consistently referred to an incident in service where she was 
subjected to unwarranted advances by a fellow soldier.

Given the evidence as outlined above, the Board finds that 
the evidence received since July 1999 is both new and 
material because it was not previously before agency decision 
makers and it speaks to the issue of whether the veteran has 
a chronic acquired psychiatric disorder of service onset.  
Much of the evidence is new, as it was not previously of 
record, and material, as it relates to an unestablished fact 
necessary to substantiate the claim.  

Specifically, the claim was previously denied, in part, 
because the veteran did not have a diagnosis of PTSD.  At 
this juncture, PTSD has been diagnosed.  Accordingly, to this 
extent only, the claim is reopened and the appeal is granted.  
Having reopened the claim, the Board believes that further 
evidentiary development is warranted.  


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for claimed PTSD, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.




REMAND

With regard to personal assault cases, the Court has stated 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedure Manual M21-1) Part III, 
paragraph 5.14(c).  These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than service records may corroborate the veteran's stressor 
incident.  Examples of such evidence include, but are not 
limited to:  Records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without any identifiable cause; or unexplained economic or 
social behavioral changes.

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than her service records or 
evidence of behavioral changes may constitute credible 
supporting evidence of the stressor and allowing her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

The record in this case reflects that the veteran did 
experience problems in her work performance that actually led 
to her being evacuated from the Southwest Asia Theater of 
Operations in 1992 to the United States.  At that time, she 
denied any stressful experiences.  However, subsequent 
thereto, she has referred to a claimed incident while in the 
Persian Gulf in which a superior officer allegedly approached 
her and raped her.  

She has been seen for psychiatric treatment and evaluation on 
numerous occasions over the years following service and it 
has been difficult to ascertain, even with psychological 
testing on occasion, the nature and etiology of her 
psychiatric impairment.  The record reveals she has not been 
accorded a comprehensive VA psychiatric examination, to 
include psychological testing, for some time.

In view of the foregoing, the Board believes that further 
development is needed to adequate assess the veteran's claim 
and the case is REMANDED for the following:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied with respect to a claim for 
service connection.  This includes 
notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  VA should contact the veteran and 
notify her of the opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence other than her 
service records or evidence of behavioral 
changes that might constitute credible 
supporting evidence of her reported 
inservice stressor or stressors.  
38 C.F.R. § 3.304.  Some specific 
examples of corroborating alternative 
evidence should be provided, such as a 
statement from one of her sisters.

3.  VA should then make arrangements with 
the appropriate medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder, including PTSD, that may be 
present.  

The claims folder must be made available 
to the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be noted in the report 
of the examination.  If PTSD is 
diagnosed, the examiner should specify 
which stressor or stressors was or were 
used as a basis for the diagnosis, 
whether the stressor is sufficient to 
produce a diagnosis of PTSD, and whether 
there is a link between current 
symptomatology and any inservice stressor 
found to be established by the record.  

The examiner should opine whether it is 
as least as likely as not that any 
current psychiatric disorder, including 
PTSD, is attributable to the veteran's 
active service.

4.  When the foregoing has been 
completed, the question of the veteran's 
entitlement to service connection for 
PTSD should be re-adjudicated.  If the 
benefit sought remains denied, she and 
her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  However, the veteran is advised of 
the importance of providing as much specific information as 
possible regarding the reported stressful incident.  She is 
also to be informed that her failure without good cause to 
report for any scheduled examination or to provide more 
detailed information could result in a denial of her claim.  
38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	L. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


